The plaintiff, an attorney, brought an action of contract against the defendant for legal and other services. The matter was initially heard before an auditor, findings of fact not final, and thereafter before a judge and a jury. The jury found for the plaintiff on two counts of his declaration, and the defendant has brought the matter to us on a substitute outline bill of exceptions. We find no error in the admission of certain evidence relating to the general knowledge of the defendant’s principal officer concerning the organization and operation of corporations. The trial judge on two occasions *741instructed the jury on the limited effect of this evidence and there was no abuse of discretion. Nor do we discern error in the exclusion of a question directed to the plaintiff which called for a conclusion of law subsequently covered in the charge. In the charge itself the trial judge instructed the jury on two occasions that if the plaintiff was acting in any respect as attorney for a corporate client then he had “a duty of dealing with the corporation in the highest degree of good faith.” This language in simple terms imported all that was contained in the requests and was, if anything, stronger than that in the requests. See Campbell v. Shea, 332 Mass. 422, 425, and cases cited; G. L. c. 231, § 38. We will not discuss a further issue argued by the defendant but not before us upon any exception saved by it at the trial.
Irving Manner for the defendant.
John J. Sullivan for the plaintiff.

Exceptions overruled.